SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number000-52407 ENVIROSAFE CORPORATION (Name of Small Business Issuer in Its Charter) DELAWARE94-3251254 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 16 NANER STREET, WANSHOU ROAD, SUITE 602 HAIZHU DISTRICT, GUANGZHOU, P.R. CHINA (Address of Principal Executive Office)(Zip Code) (954) 424-2345 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.0001 per share Preferred Stock, par value $.0001 per share (Title of Class) 1 Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes [X]No [] Check whether the issuer: (1) filed all reports required to be filed by Sections 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[X] Issuer’s revenues for its most recent fiscal year were $-0-. The aggregate market value of the issuer’s Common Stock held by non-affiliates (1,509,122 shares) was approximately $354,644, based on the average closing bid and ask price for the Common Stock on April 11, 2008. As of April 11, 2008, there were outstanding 2,141,375shares of the issuer’s Common Stock, par value $.0001. Transitional Small Business Disclosure Format (check one):
